Citation Nr: 1146279	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  03-13 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability.

2.  Entitlement to service connection for diabetes mellitus.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral hand disability.

5.  Entitlement to service connection for a bilateral hand disability.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peripheral neuropathy.

7.  Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Sean Kendall, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active service from March 1968 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2003, June 2005, and May 2007 rating decisions from the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  The January 2003 rating decision, in pertinent part, denied service connection for a bilateral shoulder condition.  The June 2005 rating decision, in pertinent part, found that the Veteran was not entitled to service connection for diabetes mellitus, and that the service connection claims for a bilateral hands disability and bilateral hearing loss remains denied.  The May 2007 rating decision found that the Veteran had not submitted new and material evidence to reopen a previously denied claim of entitlement to service connection for peripheral neuropathy.

The Veteran testified at a Board video-conference hearing at the RO before the undersigned Veterans Law Judge in July 2009.  A transcript of the hearing is of record.

The issues have been re-characterized to comport to the evidence of record.  

The RO addressed the new and material evidence issues in the rating decision on appeal and found that the Veteran had not submitted new and material evidence for any of the claims.  Irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the service connection claims.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In November 2009 the Board remanded the Veteran's current claims for additional development. 

In August and September 2011, the Veteran submitted additional evidence, along with a waiver of consideration by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304.  The relevant evidence was considered in this decision.


FINDINGS OF FACT

1.  A preponderance of the competent evidence is against a finding that the current bilateral shoulder disability is related to service.

2.  A preponderance of the competent evidence is against a finding that the Veteran currently has, or has had during the pendency of his service connection claim, diabetes mellitus.

3.  The RO denied entitlement to service connection for bilateral hearing loss and bilateral hand disabilities in a November 1976 rating decision.  The appellant received timely notice of the determination but did not appeal, and that denial is now final.

4.  The RO denied entitlement to service connection for peripheral neuropathy in a December 1998 rating decision.  The appellant received timely notice of the determination but did not appeal, and that denial is now final.

5.  Evidence received since the November 1976 rating decision is not cumulative or redundant and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a bilateral hand disability.  

6.  Resolving all doubt, the competent evidence shows a relationship between the current bilateral hand disability and service.

7.  Evidence received since the November 1976 rating decision is cumulative and redundant and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss.  

8.  Evidence received since the December 1998 rating decision is not cumulative or redundant and raises a reasonable possibility of substantiating the claim of entitlement to service connection for peripheral neuropathy.  

9.  Resolving all doubt, the competent evidence shows a relationship between the current peripheral neuropathy and service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral shoulder disability have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).  

2.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).  

3.  New and material evidence has been received since the November 1976 rating decision, and the claim of entitlement to service connection for a bilateral hand disability is reopened.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2010); 38 C.F.R. § 3.156 (a) (2010).

4.  The criteria for service connection for a bilateral hand disability have been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).  

5.  New and material evidence has not been received since the November 1976 rating decision, and the claim of entitlement to service connection for a bilateral hearing loss is not reopened.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2010); 38 C.F.R. § 3.156 (a) (2010).

6.  New and material evidence has been received since the December 1998 rating decision, and the claim of entitlement to service connection for peripheral neuropathy is reopened.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2010); 38 C.F.R. § 3.156 (a) (2010).

7.  The criteria for service connection for peripheral neuropathy have been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veteran's claims to reopen service connection for bilateral hand and peripheral neuropathy disabilities, and the underlying service connection claims, have been considered with respect to VA's duty to notify and assist, to include Kent v. Nicholson, 20 Vet. App. 1 (2006).  Given the favorable outcomes noted below, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Letters dated in November 2002, December 2004, August 2006, December 2006, June 2008, and February 2010 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claims were subsequently re-adjudicated in a May 2011 supplemental statement of the case (SSOC).  

The February 2010 notification also was in compliance with Kent v. Nicholson, 20 Vet, App. 1 (2006).  Specifically, it informed the appellant of the basis of the last final decision in November 1976 for the claim of service connection for bilateral hearing loss; namely that hearing loss was not incurred in or aggravated by service, and described the meaning of "new" and "material" evidence in order to reopen the claim.

The Veteran's service treatment records (STRs), VA medical treatment records, private treatment records, and prison treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Numerous VA examinations were conducted to determine the nature and etiology of the Veteran's claimed disabilities; the Veteran has not argued, and the record does not reflect, that these examinations or opinions are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Veteran was also given the opportunity to present testimony to the Board.  

There is no indication in the record that any additional evidence relevant to the issues decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).




II.  New and Material Evidence Claims

The Veteran's claims of entitlement to service connection for bilateral hearing loss and a bilateral hand disability were last denied in a November 1976 rating decision on the basis that there was no evidence of a current disability of the hand and because, although VA examination indicated he had hearing loss by VA criteria, his hearing on discharge from service was noted to be normal and there was no evidence of hearing loss during service.  The appellant received timely notice of the determinations, but did not appeal, and that decision is now final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.302, 20.1103.  Likewise, the Veteran's claim of entitlement to service connection for peripheral neuropathy was last denied in a December 1998 rating decision on the basis that the Veteran did not have a diagnosis of acute or subacute peripheral neuropathy.  The appellant received timely notice of the determination, but did not appeal, and that decision is now final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.302, 20.1103.

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must present a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary to consider the patently incredible to be credible").

The newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Bilateral Hand Disability and Peripheral Neuropathy 

The Veteran seeks to reopen claims of service connection for bilateral hand and peripheral neuropathy disabilities.  

Evidence submitted since the respective November 1976 and December 1998 rating decisions pertaining to the Veteran's claimed bilateral hand and peripheral neuropathy disabilities includes an April 2009 VA examination report noting that, following neurologic examination, the Veteran was given impressions of peripheral neuropathy and possible bilateral compressive median mononeuropathy at the wrists (bilateral carpel tunnel syndrome).  

The above noted VA examination report is new because it is not duplicative of evidence considered by the RO at the time of its November 1976 and December 1998 rating decisions.

The VA examination report also clearly relates to the unestablished fact and the reason for the previous denial of his service connection claims; that is, whether the Veteran currently has bilateral hand and peripheral neuropathy disabilities as required by 38 C.F.R. § 3.303.  See Shade, supra.  

Likewise, the newly submitted VA examination report is not cumulative or redundant of existing evidence, and present a reasonable possibility of substantiating the claims.

Accordingly, reopening the claims of entitlement to service connection for bilateral hand and peripheral neuropathy disabilities is warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  

B.  Bilateral Hearing Loss

The Veteran seeks to reopen a claim of service connection for bilateral hearing loss.  

Evidence considered at the time of the November 1976 rating decision includes the Veteran's STRs and April and May 1976 VA examination reports.  The April 1976 report notes that the Veteran was involved in a lot of heavy artillery and rocket launching during Vietnam and reported poor hearing since that time.  The May 1976 report notes that the Veteran was given diagnoses of mild high frequency sensorineural hearing loss in the right ear and mild high frequency sensorineural hearing loss in the left ear following audiometric hearing testing.  

Evidence submitted since the November 1976 rating decision pertaining to the Veteran's claimed bilateral hearing loss includes a February 2007 VA examination report noting that the Veteran reported exposure to loud noises from weapons during service and reported post service occupational noise exposure.  The examiner opined that due to normal whisper test results at discharge, normal hearing documented in a medical chart within 1 month of discharge from service, no complaints of tinnitus in the STRs, and post service noise exposure prior to 1976, the Veteran's hearing loss is not caused or aggravated by his military noise exposure.  The Veteran also submitted his July 2009 Board hearing testimony that during service he was exposed to loud noises from machinery and weapons, but that he does not have a current diagnosis of hearing loss.  

Regarding all of the medical and lay evidence received since the November 1976 rating decision, this evidence is new because it is not duplicative of evidence considered by the RO at the time of its November 1976 rating decision.  

However, the February 2007 VA examination report is not material because it tends to disprove the unestablished fact and the reason for the previous denial of his service connection claim; that is, whether the Veteran's current hearing loss had its onset during, or is otherwise related to, service as required by 38 C.F.R. § 3.303.  

The July 2009 Board hearing testimony is not material because it, assuming its credibility pursuant to Justus, supra, only establishes that the Veteran was exposed to loud noises during service which is redundant of what he reported during his April 1976 VA examination, and not that he experienced a continuity of hearing loss from service to the present or in any other way suggests that the Veteran's current hearing loss is related to service.  

Accordingly, none of the evidence submitted by the Veteran since his last final denial presents a reasonable possibility of substantiating the claim of service connection for bilateral hearing loss.  38 C.F.R. § 3.156 (a).

Given the absence of receipt of any new and material evidence since the November 1976 rating decision, reopening the claim of entitlement to service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).

III.  Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in- service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

A.  Bilateral Shoulder Disability

The Veteran seeks service connection for a bilateral shoulder disability.  At his July 2009 hearing the Veteran's representative contended that the Veteran's STRs show treatment for numbness and tingling in the Veteran's upper and lower extremities and a bilateral hand condition.  The Veteran also contends that his current shoulder disability is related to carrying heavy weapons during service and other physical stresses.  

The Veteran currently has a bilateral shoulder disability.  Following service, a June 1995 VA treatment record notes that the Veteran was given an impression of left shoulder pain and that he reported that he hurt his left shoulder years ago during service.  

A March 2005 VA treatment report notes that, following a x-ray of the bilateral shoulders, an impression of degenerative changes bilaterally with evidence of old trauma was given.  A March 2010 VA examination report notes that, following a physical examination and x-rays of the bilateral shoulders, the Veteran was found to have age related changes in both shoulders and impingement and arthritic changes to the acromioclavicular joint of the left shoulder.  

April 1968 STRs note that the Veteran was treated for complaints of weakness in both hands and arms, and that he was to be evaluated for a bilateral brachial plexus injury from climbing ropes.  Testing of his upper extremities revealed normal strength in both shoulders and that the symptoms of flashing pain and numbness in both arms may suggest irritation of the sensory trunk of the brachial plexus, and that this should be confirmed by neurology.  January 1969 STRs note that the Veteran complained of numbness in his arms and legs.  The treating clinician noted that the Veteran's extremities were falling asleep due to hyperventilation.  However, the Veteran's October 1969 separation examination notes that clinical evaluation revealed that the Veteran's upper extremities were normal.  

The Veteran testified that during service he worked with rockets, used other artillery, and trained with the bazooka, and had to carry heavy weapons for an extended period of time.  Given that the Veteran has received the Combat Action Ribbon and his military occupational specialty (MOS), the Board finds his statements that he carried heavy weapons to be credible.  Similarly, the Veteran indicated that he experienced shoulder pain during service.  The Veteran is competent to report symptoms such a pain or fatigue from carrying heavy weapons during service and the Board accepts these statements as credible.  See Charles v. Principi, 16 Vet. App. 370 (2002) (finding a Veteran competent to testify to symptomatology capable of lay observation).  

A VA examination was conducted in March 2010.  The examiner noted a review of the Veteran's claim file.  The Veteran reported that during service he carried numerous heavy weapons, but denied any specific injury to his shoulders.  Following a physical examination and a review of x-rays of the bilateral shoulders, the examiner opined that it is less likely than not that the Veteran's current condition is in any way associated with his military service, specifically carrying heavy weapons.  If in fact he had some type of repetitive minor injury from carrying heavy weapons, he would have had more significant x-ray findings as well as physical examination findings many years ago requiring treatment.  

The Veteran's self-reported lay history of hurting his left shoulder in service made during his June 1995 VA treatment record does not constitute competent medical evidence of an in-service shoulder injury because it is a mere transcription of lay history that is contradicted by the Veteran's STRs which do not show any type of left shoulder injury.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of lay history is not transformed into medical evidence simply because it was transcribed by a medical professional).

To the extent that the Veteran is claiming a continuity of shoulder pain from service to the present, the Board notes that the Veteran's STRs do not show treatment for any type of  shoulder condition, bu rather for numbness of the hands which was found due to hyperventilation.  Furthermore, during his October 1969 separation examination the Veteran's upper extremities were found to be normal.  Additionally, the Veteran has brought various claims for conditions other than his shoulders shortly after service and did not first raise a service connection claim for his shoulders until 2004, over 3 decades following discharge.  Indeed, if his symptoms were continuous since active service, it would be reasonably expected that he would have raised his claim sooner or received medical care for his shoulders before 1995.  Finally, a VA examination conducted in 1976 for a claim of service connection for a bilateral hand disability notes that a physical examination, including of the Veteran's extremities, was conducted and no abnormality of the Veteran's shoulder were then noted.  Thus, the Board finds that the Veteran is not credible in his recent reporting of a continuity of shoulder symptomatology from service to the present.  

The negative evidence in this case outweighs the positive.  As a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the etiology of his claimed bilateral shoulder disability.  His views are far outweighed by the evidence of record showing that the Veteran's bilateral shoulder disability did not develop for many years after service and the March 2010 opinion provided by the VA examiner who thoroughly discussed the evidence of record and found that the Veteran's shoulder disability is not related to service.  See Jandreau, 492 F.3d at 1372.  A competent medical expert makes this opinion and the Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Additionally, there is no medical evidence indicating that the Veteran was diagnosed with arthritis of the shoulders within one year of separation from service; thus, service connection is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

The preponderance of the evidence is against the claim for a bilateral shoulder disability; there is no doubt to be resolved; and service connection is not warranted.  Gilbert, 1 Vet. App. at 57-58.






B.  Diabetes Mellitus

The Veteran seeks service connection for diabetes mellitus.  At his July 2009 hearing he testified that he has not been diagnosed with diabetes, but is borderline and treats it with nutrition and diet.  

The competent evidence of record shows that the Veteran currently does not have diabetes mellitus.  An April 2009 VA examination conducted for the Veteran's claimed peripheral neuropathy disability notes that the Veteran's peripheral neuropathy is at least as likely as not related to the underlying diabetes mellitus/glucose intolerance.  An undated VA medical opinion is of record, which sequentially comes after the April 2009 VA examination report in the claim file.  The examiner noted the Veteran's glucose levels in July 2005, August 2006, and March 2008, and that the Veteran does not meet the criteria for a diagnosis of diabetes mellitus, type II. A medical opinion based on speculation, without supporting clinical data or other rationale does not provide the required degree of medical certainty.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  Given that the April 2009 VA examination report does not indicate that any medical testing was performed to determine whether the Veteran had diabetes mellitus, nor is any other rationale provided, it is assigned no probative value regarding whether the Veteran has diabetes mellitus.

A February 2010 VA examination report notes that the Veteran's claim file was reviewed and that she reviewed all blood glucose and other laboratory readings back to 1995.  Laboratory testing, including blood glucose tests, were conducted.  The examiner noted that because the Veteran did not have fasting blood sugars of 126 or greater, it is less likely than not that he has diabetes mellitus at this time.  

Additionally, the Veteran's STRs do not indicate that the Veteran had diabetes during service.  The Veteran's personnel records do indicate that he is entitled to the presumption of exposure to Agent Orange during the Vietnam Era for purposes of 38 C.F.R. §§ 3.307, 3.309.  

Service connection cannot be granted if there is no current diabetes mellitus disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  That a condition or exposure occurred in service is not enough; there must be a current disability resulting from that condition or exposure.  See Rabideau v. Derwinkski, 2 Vet. App. 141, 144 (1992).  In the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Here, the current disability requirement of 38 C.F.R. § 3.303, has not been satisfied because the Veteran has not had diabetes mellitus at any time during the pendency of his claim for service connection.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The negative evidence in this case outweighs the positive.  The Veteran is competent to give evidence about observable symptoms such as pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to give an opinion as to whether he has diabetes mellitus, as this requires specialized medical knowledge.  Based on his hearing testimony it does not appear that the Veteran even contends that he currently has diabetes mellitus.   Thus, his opinion is far outweighed by the competent medical evidence of record, which shows that the Veteran does not currently have diabetes mellitus.  See Jandreau, supra.  Competent medical experts make this opinion and the Board is not free to substitute its own judgment for that of such experts.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The preponderance of the evidence is against the claimed diabetes mellitus; there is no doubt to be resolved; and service connection is not warranted.  Gilbert, 1 Vet. App. at 57-58.

C.  Bilateral Hand and Peripheral Neuropathy Disabilities

The Veteran seeks service connection for a bilateral hand and peripheral neuropathy disabilities.  At his July 2009 hearing the Veteran's representative contended that the Veteran's STRs show treatment for numbness and tingling in the Veteran's upper and lower extremities and a bilateral hand condition.     

The Veteran currently has a bilateral hand and peripheral neuropathy disabilities.  

Following service, an April 1976 VA examination report notes that the Veteran complained of intermittent swelling and loss of strength in his hands, and reports that his swelling and weakness was due to climbing ropes while in basic training.  A physical examination of the hands was conducted and a diagnosis of swelling and loss of strength of the hands of unknown etiology, intermittent history of, not found at the time of this examination, was given.  

April 1980 prison treatment records indicate that the Veteran complained of numbness and recurrent aching in legs.  

September 1980 prison treatment records indicate that the Veteran complained of tingling numbness in his upper extremities.  

April 1981 prison treatment record indicate that the Veteran complained of numbness in the extremities and joints.  

Largely ineligible May 1983 private treatment records indicate that the Veteran received treatment for his hands in orthopedics.  

April 2002 VA treatment records note that the Veteran complained of swelling in his hands.  

April 1968 STRs note that the Veteran was treated for complaints of weakness in both hands and arms, and that the Veteran was to be evaluated for a bilateral brachial plexus injury from climbing ropes.  Testing of his upper extremities revealed normal strength in both shoulders and that the symptoms of flashing pain and numbness in both arms may suggest irritation of the sensory trunk of the brachial plexus, and that this should be confirmed by neurology.  January 1969 STRs note that the Veteran complained of numbness in his arms and legs.  The treating clinician noted that the Veteran's extremities were falling asleep due to due to hyperventilation.  The Veteran's October 1969 separation examination does notes that clinical evaluation revealed that th the Veteran's upper and lower extremities were normal and that the Veteran was neurologically normal.  

A September 2007 VA examination report notes that an impression of no objective evidence of peripheral neuropathy was given.  However, a February 2009 VA addendum opinion by the author of the September 2007 VA examination report notes that eight volumes of the Veteran's claim folder were reviewed during the previous examination.  The Veteran reported intermittent numbness and tingling in the upper and lower extremities since 1970.  The examiner noted that the Veteran's STRs show that in April 1968 the Veteran complained of, and received treatment for, numbness in the hands, arms, and legs, but that no specific diagnosis was made.  Treatment records from the Texas Department of Corrections dated in 1980 and 1981 note the Veteran complained of numbness in his extremities.  The examiner opined that in light of this evidence, it appears that the Veteran has been suffering from numbness and tingling involving the extremities since the service years.  

A VA examination report dated in April 2009 notes that the Veteran was given impression of mild sensory peripheral neuropathy and possible bilateral compressive median mononeuropathy at the wrists (bilateral carpal tunnel syndrome) that are at least as likely as not related to the underlying diabetes mellitus type II.  A medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Because it is clear that the Veteran does not have diabetes mellitus, this VA medical opinion appears to be based on an inaccurate factual basis and is not assigned any probative value.  

The Veteran indicated that he experienced hand and arm numbness, tingling, and pain during and after service.  The Veteran is competent to report symptoms such a pain, numbness, or tingling, or fatigue during service, and a continuity of these symptoms after it, and the Board accepts these statements as credible.  See Charles v. Principi, 16 Vet. App. 370 (2002) (finding a Veteran competent to testify to symptomatology capable of lay observation).  

Given the February 2009 VA examination indicating that the Veteran's claimed conditions had their onset during service, and the Veteran's competent and credible lay testimony regarding a continuity of symptoms of bilateral hand and peripheral neuropathy disabilities following service, at the very least, the evidence is in equipoise and any doubt is resolved in the Veteran's favor.

Accordingly, service connection for bilateral hand and peripheral neuropathy disabilities is warranted.


ORDER

Entitlement to service connection for a bilateral shoulder disability is denied.

Entitlement to service connection for diabetes mellitus is denied.

The petition to reopen the claim for service connection for bilateral hearing loss is denied.

The petition to reopen the claim for service connection a bilateral hand disability is granted.

Entitlement to service connection for a bilateral hand disability is granted.

The petition to reopen the claim for service connection for peripheral neuropathy is granted.

Entitlement to service connection for peripheral neuropathy is granted.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


